PER CURIAM.
The final summary judgment under review is reversed because the plaintiff-appel-lee failed conclusively to establish the absence of a genuine issue of material fact as to whether the parties entered into a valid and enforceable novation reducing the amount of the guarantee upon which the defendant-appellant is liable. Accordingly, *387the judgment is reversed for further proceedings not inconsistent herewith.1

. Specifically, this opinion permits the entry of a non-final order, see Fontainebleau Hotel Corp. v. Young, 162 So.2d 303 (Fla. 3d DCA 1964), that, as appears as a matter of law, the appellant is liable for the amount of the reduced guarantee, less any sums which have been paid.